Citation Nr: 0407225	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1967.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (the RO).

Based on the veteran's request, a personal hearing was 
scheduled and held before a Veterans Law Judge at the Board's 
Washington, DC headquarters on October 27, 2003.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Additional comment

An issue previously on appeal, entitlement to service 
connection for post-traumatic stress disorder, was granted by 
the RO in an October 2002 rating decision.  Since the claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].



REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for remand

Additional medical evidence 

The veteran testified at his October 2003 hearing before the 
undersigned that that additional treatment records were 
available from VA Medical Centers in Martinsburg, West 
Virginia and Washington, DC.  He indicated that he left the 
Martinsburg VAMC domiciliary in July 2003 and that he had 
several appointments at the Washington VAMC in approximately 
January-March 2003.  The treatment reports in the file are 
from the Washington VAMC and are dated through September 
2002.  VA has an obligation to obtain VA medical records 
identified by the veteran or confirm their unavailability.  
See 38 C.F.R. § 3.159(c)(2) & (3) (2003); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

VA examination

The veteran and his representative have requested a VA 
compensation examination to evaluate his service-connected 
diabetes mellitus disability.  The record shows that he was 
previously examined by VA in November 2002; he asserts that 
this examination did not address his diabetes-related 
impairments such as diet restriction and regulation of 
activities.  He also asserts that his condition has worsened 
since the November 2002 examination and is now causing him 
additional complications such as vision loss and neuropathic 
symptoms in his hands and feet.  Although the report of this 
examination does not on its face appear to reflect any 
inadequacies in the evaluation of the veteran's diabetes 
mellitus, the Board believes that in fairness to the veteran, 
additional development is in order to afford him a new 
medical examination, particularly, in light of the fact that 
he claims he has received more recent medical 
treatment/evaluation for his diabetes since the November 2002 
exam.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
[where record does not adequately reveal current state of 
claimant's disability, fulfillment of duty to assist requires 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment since previous examination]; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must contact the Martinsburg, 
West Virginia VAMC and the Washington, DC 
VSMC for the purpose of obtaining copies 
of all medical reports that these 
facilities have pertaining to treatment 
provided to the veteran for diabetes 
mellitus since September 2002.  If such 
additional medical evidence is 
identified, reasonable efforts should be 
made to secure such evidence and 
associate it with the veteran's VA claims 
folder.

2.  Upon completion of the above 
development, VBA must schedule the 
veteran for a VA compensation examination 
to determine the nature and extent of 
impairment caused by his service-
connected diabetes mellitus.  The 
veteran's VA claims folder must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  The examiner 
should describe the extent and severity 
of his diabetes, to include all related 
impairments such as diet restrictions, 
weight loss and need for regulation of 
his activities.  Further, the examiner 
should address whether the veteran has 
any related complications due to his 
diabetes, such as diabetic vision loss, 
and if so, provide a description of the 
extent and severity of any related 
complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue remaining on appeal, to include 
consideration of evaluating any medically 
identified complications of diabetes 
separately, if appropriate.  If any 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow for an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board. If otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


